DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This is the Non-Final Office Action in response to the Application No. 17/320,610, filed on May 14, 2021, title: “System And Method For Financial Transactions”.

Status of the Claims
Claims 1-20 were pending.  By the 02/10/2022 Amendment, claims 1-21 have been cancelled and new claims 22-40 have been added.  Accordingly, claims 22-40 are pending and have examined.

Priority
This application is a CON of US Application No. 16/235,326 filed on 12/28/2018 (Patented No. 11,037,114) which claims the benefit of US Provisional Application No. 62/646,640 filed on 03/22/2018.  For the purpose of examination, the 03/22/2018 is considered to be the effective filing date.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/01/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.  A copy of the PTO-1449 form with the examiner’s initials is enclosed to this Office Action.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 22 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,037,114.  Although the claims at issue are not identical, they are not patentably distinct from each other because claim 22 of the present Application recites substantially the same limitations as claim 1 of the Patent with minor variations that would have been obvious to one of ordinary skills in the art.  Further, both the Application and Patent are directed to the same method of operating a financial transaction, and are commonly owned.

Application 16/455,083
Patent No. 11,037,114
   Claim 22, A method of operating a financial transaction computing system comprising:
   Claim 1, A method of operating a financial transaction computing system comprising:

   receiving, with a remote services module, a first input from a computing device possessed by a user, the remote services module physically remote from the computing device, the first input defining a pre-staged financial transaction and at least including details of an account associated with the user and an amount to be withdrawn from the account;

   transmitting, with the remote services module, over a private network, the first input to a financial institution core having a first memory, the first memory storing a ledger of the account and prior transactions associated with the account;
   determining, with a financial institution core having a first memory and one or more processors and within a private network, that a pre-staged financial transaction including details of an account associated with a user and an amount to be withdrawn from the account is approved;
   determining, with the financial institution core, that the pre-staged financial transaction is approved;
   generating, with a queuing services module after said determining, a token corresponding to the pre-staged financial transaction;
   generating, with a queuing services module after said determining, a token corresponding to the first input;
   transmitting, with the queuing services module, over a second network distinct from the private network, at least the amount to be withdrawn and the token, to a pre-staging module having a second memory and physically remote from the queuing services module;
   transmitting, with the queuing services module, over a second network distinct from the private network, at least the amount to be withdrawn of the first input and the token, to a prestaging module having a second memory and physically remote from the queuing services module;

   storing, with the pre-staging module, in the second memory, the at least the amount to be withdrawn of the first input and the token;

   transmitting, with the remote services module, the token outside of the private network;
   receiving, with the pre-staging module, the token from an automated transaction machine (ATM), over a public network, after said transmitting the token over the second network, with the queuing services module; and
   receiving, with the pre-staging module, the token from an automated transaction machine (ATM), over a cellular network, after said transmitting the token outside of the private network, with the remote services module;

   retrieving, with the pre-staging module, the at least the amount to be withdrawn of the first input from the second memory in response to receiving the token;
   transmitting, with the pre-staging module, over the public network, the at least the amount to be withdrawn of the pre-staged financial transaction to the ATM.
   transmitting, with the pre-staging module, over the cellular network, the at least the amount to be withdrawn of the first input to the ATM; and

   dispensing, with an advanced function dispenser of the ATM, currency in the amount to be withdrawn from the account in response to said transmitting the at least the amount to be withdrawn by the pre-staging module.



Claim Objections
Claims 23-40 are objected to because of the following informalities:  
The dependent claims appear to be duplicated claims, for example:
Although claim 28 is depended on claim 22 and claim 29 is depended on claim 23, their limitations are exactly the same.
Although claim 35 is depended on claim 32 and claim 36 is depended on claim 33, their limitations are exactly the same.
Although claim 24 is depended on claim 23 and claim 26 is depended on claim 22, their limitations are exactly the same.
Although claim 25 is depended on claim 24 and claim 27 is depended on claim 26, their limitations are exactly the same.
Although claim 28 is depended on claim 22 and claim 29 is depended on claim 23, their limitations are exactly the same.
Although claim 30 is depended on claim 28 and claim 31 is depended on claim 29, their limitations are exactly the same.
Although claim 32 is depended on claim 22, claim 33 is dependent on claim 30, and claim 34 is depended on claim 31, their limitations are exactly the same.
Although claim 35 is depended on claim 32, claim 36 is dependent on claim 33, and claim 37 is depended on claim 34, their limitations are exactly the same.
Although claim 38 is depended on claim 35, claim 39 is dependent on claim 36, and claim 40 is depended on claim 37, their limitations are exactly the same.
Applicant is requested to explain to the Office or amend the claims so that they are no longer coexisted in reply to this Office Action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 22-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 22 recites “transmitting … a second network distinct from said private network …” is indefinite because it is unclear if the second network is distinct from wireless public network or same as wireless public network.  The metes and bounds cannot be understood because of the lack of definiteness in the claim.
Claim 22 recites “transmitting … over a second network distinct from the private network …”, but does not recite “a first network” anywhere in the claim.  The metes and bounds cannot be understood because of the lack of definiteness in the claim.
Claims 23-40 are also rejected because of their dependency on claim 22.  Appropriate correction is requested.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 22-40 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1:
Under the 2019 Revised PEG, Step 1 analysis, the claims are reviewed to determine whether they fall within the four statutory categories of patentable subject matter (i.e., process, machine, manufacture, or combination of matter).
Claims 4-20 recite a method of operating a financial transaction computing system comprising a series of steps.  Thus, the claims recite a process which falls within one of the four statutory categories of invention (Step 1-Yes, the claims are statutory).
Step 2A Prong 1:
Under the 2019 Revised PEG, Step 2A, Prong 1, the claims are reviewed to determine whether they recite a judicial exception by identifying if the claim limitations fall in one of the enumerated abstract idea groupings (i.e., organizing human activity, mathematical concepts, and mental processes) that amount to a judicial exception to patentability.
Claims 22 recites a method of operating a financial transaction computing system comprising:
determining, with a financial institution core having a first memory and one or more processors and within a private network, that a pre-staged financial transaction including details of an account associated with a user and an amount to be withdrawn from the account is approved;
generating, with a queuing services module after said determining, a token corresponding to the pre-staged financial transaction;
transmitting, with the queuing services module, over a second network distinct from the private network, at least the amount to be withdrawn and the token, to a pre-staging module having a second memory and physically remote from the queuing services module;
receiving, with the pre-staging module, the token from an automated transaction machine (ATM), over a public network, after said transmitting the token over the second network, with the queuing services module; and
transmitting, with the pre-staging module, over the public network, the at least the amount to be withdrawn of the pre-staged financial transaction to the ATM. 

Other than the recitation of a financial transaction computing system, first/second memories, processors, a private network, a public network, a second network, a token, a pre-staging module, and the ATM, the claim as a whole recites a method that allows a financial transaction to be pre-staged and processed by the financial transaction computing system via the private network with greater security and the second network with less security in order to increase the speed and efficiency.  This method of organizing and processing of financial transaction to increase the speed and efficiency is a fundamental economic practice (i.e., hedging, insurance, mitigating risk).  Thus, the claim recites “a certain method of organizing human activity”.  The mere nominal recitation of computer components does not take the claim out of the methods of organizing human activity grouping.  Therefore, the claim recites an abstract idea (Step 2A Prong 1-Yes, the claim recites an abstract idea).
Step 2A Prong 2:
Under the 2019 Revised PEG, Step 2A, Prong 2, the claims are reviewed to determine whether the judicial exception (i.e., abstract idea) is integrated into a practical application.  In order to make this determination, the additional element(s), or combination of elements, are analyzed to determine if the claim as a whole integrates the recited judicial exception into a practical application of that exception. A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception
The claim includes the additional elements, such as the financial transaction computing system, first/second memories, processors, private network, public network, second network, token, pre-staging module, and ATM along with programmed instructions, all are recited at a high level of generality and the limitations are done by the generically recited computer system (see Publication No. 2021/0272082-A1, paragraphs 26-44 and Figures 1-2) to perform the steps of determining data, generating data, transmitting data, receiving data, and transmitting data.  The limitations are merely instructions to implement the abstract idea on the computing system over a communications network and require no more than a generic computer to perform the generic computer functions.  Thus, the claim does not include the additional element(s) that integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  Therefore, the claim recites an abstract idea (Step 2A Prong 2-No, the claim is not integrated into a practical application).
Step 2B:
Under the 2019 Revised PEG, Step 2A, Prong 2, the claims are reviewed to determine whether the claims provide an inventive concept (i.e., whether the claim(s) include additional elements, or combinations of elements, that are sufficient to amount to significantly more than the judicial exception (i.e., abstract idea).
As noted in above, the claim as a whole merely describe how to generally “apply” the method of pre-staging and processing a financial transaction utilizing the financial transaction computing system via separate communication networks in order to increase the speed and efficiency in a financial transaction environment by determining data, generating data, transmitting data, receiving data, and transmitting data.  All these generic computer functions are well-understood, routine, and conventional activities previously known to the industry similar to those referenced by MPEP 2106.05(d) II.
Claims 23-40 depend on claim 22 and thus inherit all the limitations and elements.  Therefore, the dependent claims are also directed to the abstract idea.
Claims 23, 28, 29, 35, 36, and 37 include more instructions and details about storing information such as a primary ledger, provisional transaction, OTPIN in the database.  (Additional instructions and details – these claims individually or in combination with others do not integrate the abstract idea into a practical application or provide an inventive concept to the abstract idea).

Claims 24 and 26 include more instructions and details about correlating the token with the account associated with the user.  (Additional instructions and details – these claims individually or in combination with others do not integrate the abstract idea into a practical application or provide an inventive concept to the abstract idea).

Claims 25 and 27 include more instructions and details about retaining the correlation between the token and the account form the pre-staging module.  (Additional instructions and details – these claims individually or in combination with others do not integrate the abstract idea into a practical application or provide an inventive concept to the abstract idea).

Claims 30 and 31 include more instructions and details about converting the provisional transaction to a completed transaction.  (Additional instructions and details – these claims individually or in combination with others do not integrate the abstract idea into a practical application or provide an inventive concept to the abstract idea).

Claims 32, 33, and 34 include more instructions and details about generating a one-time personal identification number after the determining and distinct from the token.  (Additional instructions and details – these claims individually or in combination with others do not integrate the abstract idea into a practical application or provide an inventive concept to the abstract idea).

Claims 38, 39, and 40 include more instructions and details about transmitting the OTPIN outside of the private network.  (Additional instructions and details – these claims individually or in combination with others do not integrate the abstract idea into a practical application or provide an inventive concept to the abstract idea).

The dependent claims do no more than providing additional instructions and administrative requirements for the functional steps already recited in the independent claims.  Each and every recited combination between the recited computing hardware and the recited computing functions has been considered.  No non-generic or non-conventional arrangement is found.  Therefore, the dependent claims do not add significantly more (i.e., an inventive concept) to the abstract idea (Step 2B-No, the claims are not significantly more than the judicial exception).
The focus of the claimed invention is on pre-staging and processing a financial transaction via separate communication networks to increase efficiency.  The claims are not directed to a new type of processor, network, system memory, or user interface, nor do they provide a method of processing data that improves existing technological processes.  The focus of the claims is not on improving computer-related technology, but on an independently abstract idea that uses computers as tools.  The claims do not add a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field.  Accordingly, when viewed as a whole, the claims do no more than generally linking the use of the judicial exception to a particular technological environment or field of use (in the instance, the ATM environment).  No inventive concept is found in the claims.  Therefore, the claims are not patent-eligible under 35 USC 101.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 22-40 are rejected under 35 U.S.C. 103 as being unpatentable over Black (US PUB. No. 2017/0308883 A1) (hereinafter “Black”).
As per Claim 22, Black teaches a method of operating a financial transaction computing system comprising:
determining, with a financial institution core having a first memory and one or more processors and within a private network, that a pre-staged financial transaction including details of an account associated with a user and an amount to be withdrawn from the account is approved (see Black, para. 14-41; Figure 1A/1B);
generating, with a queuing services module after said determining, a token corresponding to the pre-staged financial transaction (see Black, para. 16-41, 43-61, 51-83; Figure 2);
transmitting, with the queuing services module, over a second network distinct from the private network, at least the amount to be withdrawn and the token, to a pre-staging module having a second memory and physically remote from the queuing services module (see Black, para. 22, 40, 62, 69, 62-74; Figure 3);
receiving, with the pre-staging module, the token from an automated transaction machine (ATM), over a public network, after said transmitting the token over the second network, with the queuing services module (see Black, para. 14-41; Figure 1A/1B); and
transmitting, with the pre-staging module, over the public network, the at least the amount to be withdrawn of the pre-staged financial transaction to the ATM (see Black, para. 62-74; Figure 3). 
While Black discloses a retail network as communication between SST and the token manager for dispensing cash, it can be envisaged that a retail network can be a public network (see Black, para. 24).

As per Claim 23, Black teaches the Method of Claim 22.  Black further teaches further comprising:
storing a primary ledger of the account associated with the user and transactions associated with the account (see Black, para. 62-74; Figure 3).

As per Claim 24, Black teaches the Method of Claim 23.  Black further teaches further comprising:
correlating, with the queuing services module, the token with the account associated with the user (see Black, Figures 1-4 and description). 

As per Claim 25, Black teaches the Method of Claim 24.  Black further teaches further comprising:
retaining, with the queuing services module, the correlation between the token and the account from the pre-staging module (see Black, Figures 1-4 and description). 

As per Claim 26, Black teaches the Method of Claim 22.  Black further teaches further comprising:
correlating, with the queuing services module, the token with the account associated with the user (see Black, Figures 1-4 and description). 

As per Claim 27, Black teaches the Method of Claim 26.  Black further teaches further comprising:
retaining, with the queuing services module, the correlation between the token and the account from the pre-staging module (see Black, Figures 1-4 and description). 

As per Claim 28, Black teaches the Method of Claim 22.  Black further teaches further comprising:
storing a provisional transaction against the account (see Black, para. 62-74; Figure 3). 

As per Claim 29, Black teaches the Method of Claim 23.  Black further teaches further comprising:
storing a provisional transaction against the account (see Black, para. 62-74; Figure 3). 

As per Claim 30, Black teaches the Method of Claim 28.  Black further teaches further comprising:
converting the provisional transaction to a completed transaction (see Black, Figures 1-4 and description). 

As per Claim 31, Black teaches the Method of Claim 29.  Black further teaches further comprising:
converting the provisional transaction to a completed transaction (see Black, Figures 1-4 and description). 

As per Claim 32, Black teaches the Method of Claim 22.  Black further teaches further comprising:
generating, with the queuing services module, a one-time personal identification number (OTPIN) after said determining, and distinct from the token (see Black, Figures 1-4 and description).

As per Claim 33, Black teaches the Method of Claim 30.  Black further teaches further comprising:
generating, with the queuing services module, a one-time personal identification number (OTPIN) after said determining, and distinct from the token (see Black, Figures 1-4 and description). 

As per Claim 34, Black teaches the Method of Claim 31.  Black further teaches further comprising:
generating, with the queuing services module, a one-time personal identification number (OTPIN) after said determining, and distinct from the token (see Black, Figures 1-4 and description). 

As per Claim 35, Black teaches the Method of Claim 32.  Black further teaches further comprising:
storing the OTPIN with at least the amount to be withdrawn and the token (see Black, para. 62-74; Figure 3). 

As per Claim 36, Black teaches the Method of Claim 33.  Black further teaches further comprising:
storing the OTPIN with at least the amount to be withdrawn and the token (see Black, para. 62-74; Figure 3). 

As per Claim 37, Black teaches the Method of Claim 34.  Black further teaches further comprising:
storing the OTPIN with at least the amount to be withdrawn and the token (see Black, para. 62-74; Figure 3). 

As per Claim 38, Black teaches the Method of Claim 35.  Black further teaches further comprising:
transmitting the OTPIN outside of the private network (see Black, para. 22, 40, 62, 69, 62-74; Figure 3). 

As per Claim 39, Black teaches the Method of Claim 36.  Black further teaches further comprising:
transmitting the OTPIN outside of the private network (see Black, para. 22, 40, 62, 69, 62-74; Figure 3). 

As per Claim 40, Black teaches the Method of Claim 37.  Black further teaches further comprising:
transmitting the OTPIN outside of the private network (see Black, para. 22, 40, 62, 69, 62-74; Figure 3).

Conclusion
Claims 22-40 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAI TRAN whose telephone number is (571)272-7364. The examiner can normally be reached Monday-Friday, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine M. Behncke can be reached on 571-272-8103. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HAI TRAN
Primary Examiner
Art Unit 3697



/HAI TRAN/Primary Examiner, Art Unit 3697